Citation Nr: 0926675	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-41 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury with arthritis. 

2.  Entitlement to service connection for arthritis of 
multiple joints. 

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1973 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which, in part, denied service 
connection for the above listed disabilities.  The Veteran 
initiated an appeal of this decision and requested de novo 
review by a Decision Review Officer (DRO).  The DRO issued a 
statement of the case (SOC) in November 2004 that continued 
the denial of his claim.  The Veteran's appeal was perfected 
with the timely submission of his substantive appeal (VA Form 
9) in December 2004.

The Veteran requested a personal hearing with a Veterans Law 
Judge in his substantive appeal; however, in March 2009 he 
withdrew his hearing request. See 38 C.F.R. §§ 20.702(e), 
20.704(e) (2008).

Issue not on appeal 

In the above-mentioned September 2004 rating decision, the RO 
decided not to reopen the Veteran's claim of entitlement to 
service connection for posttraumatic stress disorder.  The 
Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA).

FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
left ankle fracture residuals and his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
arthritis of the right hip, bilateral ankles, right tarsal 
area and spine and his military service.

3.  Hepatitis C was not present in service or shown by 
competent and probative evidence to be causally and 
etiologically related to a disease, incident, or injury in 
service.

4.  A preponderance of the competent medical evidence of 
record does not indicate that the Veteran has tuberculosis. 


CONCLUSIONS OF LAW

1.  Residuals of a left ankle fracture, to include arthritis 
were not incurred in or aggravated by active military 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Arthritis of the right hip, bilateral ankles, right 
tarsal area and spine were not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  Hepatitis C was not incurred in or aggravated by the 
Veteran's military service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

4. Tuberculosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
residuals of a left ankle injury, arthritis of multiple 
joints, hepatitis C and tuberculosis.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in multiple letters from 
the RO dated December 2003, January 2008 and October 2008, 
including a request for evidence of a relationship between 
his current disability and an injury, disease, or event in 
military service.
 
Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "all 
records held by Federal agencies to include (his) service 
medical records or other military records and medical records 
(from) VA hospitals." With respect to private treatment 
records, the letter informed the Veteran that VA would make 
reasonable efforts to obtain private or non-Federal medical 
records.  Furthermore, VA included VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
VA.  

The December 2003 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." (Emphasis as in the original letter) 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The Veteran's claim of 
entitlement to service connection for tuberculosis was denied 
based on elements (2), existence of a disability, and (3), 
connection between the veteran's service and the claimed 
disability.  His claims of entitlement to service connection 
for a left ankle disability, arthritis of multiple joints and 
hepatitis C were denied based on element (3), a connection 
between service and the Veteran's claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the Veteran's claim, elements (4) and (5) remain moot.  In 
any event, the Veteran received notice of the Court's Dingess 
decision in the January 2008 and October 2008 VCAA letters. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, records from the Social 
Security Administration, VA outpatient medical records, and 
provided him with multiple VA examinations.  
 
As the Board will discuss in detail in its analysis below, 
the Veteran was provided with two VA examinations in December 
2003 and one in January 2005.  A VA medical opinion was also 
obtained in March 2009.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, 
while the December 2003 VA examination that addressed the 
Veteran's left ankle is inadequate for rating purposes, the 
Board finds that the December 2003 hepatitis C examination, 
the January 2005 general VA examination and March 2009 
opinion are more than adequate, as they are predicated on a 
full reading of the medical records in the Veteran's claims 
file.  They consider all of the pertinent evidence of record 
and, where appropriate, provide a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the Veteran's left ankle, arthritis and 
hepatitis C claims have been met.  38 C.F.R. § 3.159(c) (4).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, with respect to the Veteran's 
tuberculosis claim, the record is missing competent evidence 
of a current disability or recurrent symptoms, and evidence 
of an event, injury, or disease occurred in service, McLendon 
elements (1) and (2).  The Veteran's claim is being denied on 
that basis.  The outcome of the Veteran's tuberculosis claim 
thus hinges on matters other than those which are amenable to 
VA examination and medical opinion.  Specifically, 
resolutions of the claim of entitlement to service connection 
hinge directly or indirectly upon whether the Veteran 
suffered an in-service injury or disease.  That question 
cannot be answered via medical examination or opinion, but 
rather on evidence already in the file, in particular the 
Veteran's service treatment records.

In the absence of evidence of in-service disease or injury, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
Veteran's claimed disability and his military service would 
necessarily be based solely on the Veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant). 

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of a current disability and it is the Veteran's 
responsibility to provide such.  See 38 U.S.C.A. § 5107(a) 
(West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.   Entitlement to service connection for residuals of a 
left ankle injury with arthritis. 

2.  Entitlement to service connection for arthritis of 
multiple joints. 

In the interest of economy, because they involve the 
application of similar law to virtually identical facts, 
these two issues will be addressed together.

Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service. 38 C.F.R. § 
3.303(a)(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).

Analysis 

With respect to Hickson element (1), the medical evidence of 
record indicates that the Veteran has been diagnosed with 
arthritis in his right hip, bilateral ankles, spine and the 
tarsal area of the right foot.  See, e.g., the March 2009 VA 
examination report.  Hickson element (1) has therefore been 
satisfied for these issues.

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that he had arthritis in 
service.  With respect to the one year presumptive period 
found in 38 C.F.R. § 3.309(a), it appears that that the 
Veteran was not diagnosed with arthritis of any joint until 
July 1996 when he was found to have degenerative changes in 
his dorsal spine. 

Concerning in-service injury, the Veteran has alleged that 
his arthritis is the result of carrying "heavy packs and 
equipment" as well as his in-service boxing.  He has 
indicated that his left ankle arthritis is the result of an 
in-service injury.  See the September 2003 claim and October 
2004 notice of disagreement.
 
Although the Veteran may have carried heavy equipment and 
boxed during service, the evidence of record, as a whole, 
does not indicate that he sustained any back, hip, ankle of 
foot injury thereby.  For example, the Veteran's service 
treatment records do not document any complaints of back, 
ankle, hip or foot pain, injury or treatment in service and 
his separation physical examination is negative for any such 
problems.  Furthermore, there is no medical evidence of any 
such disability for two decades after his separation from 
service.  

In December 2003, a VA examiner indicated that "it is not 
possible to determine from review of the medical records, 
which, if any, ankle was injured while in military service."  
After noting that the Veteran wore a cast on his leg "for 
some purpose" during service, the examiner opined that it 
was as likely as not that this cast was applied to treat the 
"left ankle sprain as reported by the Veteran."  

As an initial matter the Board notes that the service 
treatment records clearly indicate that the Veteran wore a 
leg cast to treat a broken bone in his "patellar region", 
not his ankle.  Furthermore, after the VA examiner 
specifically stated in her report that the Veteran "is 
unable to give a clear picture of his service years" due to 
his "long history of drug and alcohol abuse",  the examiner 
appears to rely solely on his recent statements to diagnose 
an in-service injury.  See Swann v. supra; Reonal supra.  To 
the extent that the VA examiner relied on some other piece of 
evidence of information in diagnosing the Veteran with an in-
service ankle sprain, such evidence was not discussed.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

In this case, the Board finds this contemporaneous evidence 
from the Veteran's military service to be more persuasive 
that the Veteran's own recent assertion and the report of the 
December 2003 VA examiner.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran). Such records 
are more reliable, in the Board's view, than the Veteran's 
unsupported assertion of events now over two decades past. 

Because the record as a whole demonstrates that there was no 
back, hip, ankle or foot injury or disease in service, the 
Board finds that the Veteran's recent assertions to the 
contrary lack credibility and probative value.  Hickson 
element (2) has not been met, and the Veteran's claims fail 
on that basis alone. 

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, in March 2009, after reviewing the 
Veteran's claims folder, a VA examiner opined that the 
changes noted in the Veteran's right hip, bilateral ankles, 
tarsal area and spine "are not caused by or related to 
activities of military service."  The examiner noted that 
"there is no reference to any injury of any of these joints 
in the military medical record."  Furthermore, the Veteran's 
post-service treatment records indicate that the Veteran only 
sought treatment for these disabilities following a post-
service injury.  (See, e.g., a December 2001 VA treatment 
note.)  The examiner noted that "there is evidence of ample 
trauma outside of military service" and therefore the 
Veteran's "right hip, bilateral ankles, tarsal area and 
spine changes are not caused by or related to military 
service." 

There are no other competent medical nexus opinions of 
record.  To the extent that the Veteran and his 
representative contend that a medical relationship exists 
between his arthritis and left ankle injury residuals and his 
military service, any such statements offered in support of 
the Veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  In this case there is no objective medical 
evidence of arthritis of the hip, bilateral ankles, spine or 
tarsal area until 1996, two decades after the Veteran left 
military service. Supporting medical evidence is required. 
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999). Such 
evidence is lacking in this case. See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised). Accordingly, service connection 
may not be established via continuity of symptomatology under 
38 C.F.R. § 3.303(b).

In short, with respect to element (3), the competent medical 
opinion evidence is against the Veteran's claim.  In 
addition, there is no competent evidence of the existence of 
a disability for decades after service.  For these reasons, 
element (3) has not been met, and the Veteran's claims fail 
on this basis as well.

3.  Entitlement to service connection for hepatitis C. 

Relevant law and regulations 

The law and regulations pertaining to service connection have 
been set forth above and need not be repeated.


Service connection - Hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that Hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
Hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987). 
Another "key point" was the fact that Hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture. The fast letter 
indicates, in its Conclusion section, that the large majority 
of Hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992, and injection drug use.

Analysis

With respect to Hickson element (1), current disability, the 
medical evidence of record demonstrates that the Veteran has 
been diagnosed with Hepatitis C.  See, e.g., the December 
2003 VA examination report. Accordingly, Hickson element (1) 
has been satisfied.

With regard to Hickson element (2), an in-service disease or 
injury, the Board will separately address disease and injury.

A review of the Veteran's service medical records fails to 
reveal the presence of either a diagnosis of any form of 
hepatitis, to include hepatitis C, or of any medical problems 
that have later been identified as symptomatic thereof.  
Thus, there is no medical evidence of hepatitis C, or of any 
type of hepatitis, in service or for a number of years 
thereafter.

As for in-service injury, the Veteran alleges that he was 
exposed to blood due in-service as a result of his boxing 
activities.  Service treatment records document that the 
Veteran was seen for a cut under his left eye after boxing in 
October 1975.  The Veteran has also admitted to using 
intravenous drugs during service.  Based on his possible in-
service exposure to blood Hickson element (2) has been 
satisfied. 

With respect to Hickson element (3), medical nexus, as 
explained below the crucial question is whether the Veteran's 
Hepatitis C is related to his in-service use of illegal drugs 
or to his boxing activities.  Since the Veteran's claim was 
filed well after October 31, 1990 (it was filed in September 
2003), service connection is precluded if the hepatitis C was 
the result of in-service abuse of drugs, which constitutes 
misconduct.  On the other hand, service connection could be 
granted if another in-service risk factor was as likely as 
not the cause.

In a December 2003 opinion, after reviewing the Veteran's 
claims folder and interviewing the Veteran, a VA examiner 
opined that while the Veteran was treated on one occasion for 
a small laceration under his eye as a result of boxing, there 
were no other indications of lacerations or open wounds or 
other exposure to blood during service.  As a result, the VA 
examiner opined that the Veteran's hepatitis C is "as likely 
as not" related to his history of intravenous drug use. 

The Veteran has not submitted any competent medical evidence 
to the contrary. To the extent that the Veteran and his 
representative contend that a medical relationship exists 
between his hepatitis and service, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu supra. As a result, Hickson element (3) 
has not been satisfied and the Veteran's claim fails on this 
basis. 

4.  Entitlement to service connection for tuberculosis.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to element (1), current disability, there is no 
medical evidence of record which supports the Veteran's claim 
of tuberculosis.  X-rays of the Veteran's chest have revealed 
no infiltrates or congestion.  See an October 1991 and April 
2003 x-ray report.  There are no post-service medical records 
documenting treatment for tuberculosis. 

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do 
so.  That is, he has presented no medical evidence which 
indicates that he has tuberculosis.  See 38 U.S.C.A. 
§ 5107(a) (it is the claimant's responsibility to support a 
claim for VA benefits).  The Court has held that "(t)he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent that the Veteran himself believes that he has 
tuberculosis, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis. 
See Espiritu, supra.  

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection cannot be granted if the 
claimed disability does not exist).  Accordingly, Hickson 
element (1) has not been met for the Veteran's tuberculosis 
claim, and it fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) (the Board has the fundamental authority 
to decide a claim in the alternative).

Regarding the second Hickson element, in-service disease or 
injury, the Board has reviewed the Veteran's service medical 
records. There is no entry in those records which indicates 
the Veteran complained of or sought treatment for 
tuberculosis.  Nor is there any other medical evidence of 
record that indicates the Veteran had tuberculosis during 
service.

After a review of all the records, the Board finds that the 
evidence does not indicate the Veteran had tuberculosis 
during service, and that, therefore, element (2) is also not 
satisfied.

With respect to element (3), in the absence of a current 
disability as well as any evidence of tuberculosis during 
service, it follows that a medical nexus is also lacking.  
Accordingly, Hickson element (3) has not been met and the 
Veteran's claim fails on this basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
tuberculosis, as Hickson elements (1), (2) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for residuals of a left 
ankle injury with arthritis is denied. 

Entitlement to service connection for arthritis of multiple 
joints is denied. 

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for tuberculosis is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


